I am of the opinion that the attorney acquired no lien on the accumulated income in the hands of the trustees by section 66 of the Code of Civil Procedure. The fact that the services were rendered to the beneficiary in order to secure the payment of accumulated income makes no difference.
Where the beneficiary under a trust is indebted for services *Page 293 
rendered him by counsel relating to the trust, the remedy of the latter is exclusively in a court of general equity jurisdiction. The issue there to be tried is the necessary amount for the support of the beneficiary and his dependent family. It is only the surplus income that can be devoted to payment of counsel. The beneficiary is entitled to litigate this question in a court of equity. (Tolles v. Wood, 99 N.Y. 616.)
I vote for affirmance.
VANN, WILLARD BARTLETT and HISCOCK, JJ., concur with HAIGHT, J.; EDWARD T. BARTLETT, J., reads dissenting memorandum, with whom CULLEN, Ch. J., and WERNER, J., concur.
Ordered accordingly.